Delaney, J. During the period from May 9 to May 29, 1951, the Department of Public Works and Buildings of the State of Illinois, Division of Highways, purchased and received under Purchase Order No. F-57961 various amounts of gasoline and kerosene from the claimant, Tide Water Associated Oil Company. Three invoices were presented, which amounted to $44.80. It is stipulated by and between the parties hereto that the Report of the Department of Public Works and Buildings, Division of Highways, filed on March 3, 1952, shall constitute the record in this case. The report admits that the allegations of the complaint are correct; that gasoline and kerosene were purchased by the respondent; that the merchandise was received; that the gross value of the purchases is as represented by claimant; that the appropriations were in existence, and an unexpended balance remained in them at the time the items described herein were purchased for the payment of claimant’s invoices had they been presented for payment before the appropriation lapsed. We find from this record that claimant has fur'nished supplies for the respondent, the purchase of which was properly and duly authorized. Claimant submitted its invoices to the respondent within a reasonable time, and has not received payment therefor; such non-payment is due to no fault on the part of the . claimant. When the charges were incurred, there remained a sufficient unexpended balance in the appropriation, from which payment could have been made. Claimant is, therefore, entitled to an award. Johnson vs. State, 16 C.C.R. 96. The Texas Co. vs. State, 16 C.C.R. 55. Standard Oil Co. vs. State, 16 C.C.R. 85. Northwest Ignition & Radiator Service vs. State, 16 C.C.R. 91. Shell Oil Co. vs. State, 16 C.C.R. 91. Wenthe Brothers Co. vs. State, 18 C.C.R. 32. An award is, therefore, entered in favor of the claimant, Tide Water Associated Oil Company, in the sum of Forty-four Dollars and Eighty Cents ($44.80).